Case: 19-11094      Document: 00515516305         Page: 1    Date Filed: 08/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 19-11094                                   FILED
                                  Summary Calendar                            August 5, 2020
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JASON ANTHONY LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:18-CR-85-1


Before KING, SMITH, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Jason Anthony Lopez was convicted of two counts of possession of a
firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1). The district
court sentenced him to a total of 175 months of imprisonment. Lopez appeals
the denial of his motion to suppress the firearms seized during the search of
his workshop and his post-arrest statements to law enforcement.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11094    Document: 00515516305     Page: 2   Date Filed: 08/05/2020


                                 No. 19-11094

      When addressing a denial of a motion to suppress evidence, we review
factual findings for clear error and the constitutionality of the action by law
enforcement de novo. United States v. Robinson, 741 F.3d 588, 594 (5th Cir.
2014). A district court’s ruling on a motion to suppress “should be upheld if
there is any reasonable view of the evidence to support it.” United States v.
Massi, 761 F.3d 512, 520 (5th Cir. 2014) (internal quotation marks and citation
omitted).
      Lopez first argues that the district court should have granted his motion
to suppress because the police officers exceeded the scope of consent provided
by his girlfriend, Alejandra Gonzalez. He challenges the application of the
plain view doctrine, asserting that the officers were not permitted to engage in
a limitless search of the premises.
      However, given that officers were lawfully searching the workshop for
Lopez and had right of access to the space, and given that the firearms or their
cases were in plain view and their incriminating nature readily apparent, the
plain view doctrine justified the warrantless seizure of the .45 caliber pistol,
Springfield rifle, and SKS-type firearm. See United States v. Buchanan, 70
F.3d 818, 825-26 (5th Cir. 1995).
      Second, Lopez argues that the district court should have granted his
motion to suppress his statement because the interviewing agent violated
Lopez’s Sixth Amendment rights by continuing to question him even though
Lopez invoked his right to counsel.
      However, the totality of the circumstances establish that Lopez
understood and waived his right to counsel during his interrogation. The
interviewing agent reiterated to Lopez during their discussion and before he
offered any statement about the firearms found in the workshop that it was
his choice whether to speak to authorities without an attorney present. In



                                       2
    Case: 19-11094    Document: 00515516305     Page: 3   Date Filed: 08/05/2020


                                 No. 19-11094

addition, the agent did not ask Lopez any questions about the firearms.
Rather, Lopez, of his own volition, stated that the firearms belonged to or were
brought to the unit by his girlfriend. As the Government urges, the initial
invocation of an attorney cannot necessarily be viewed in a vacuum but rather
must be viewed in light of the other factual circumstances surrounding the
discussion. See United States v. Alvarado-Palacio, 951 F.3d 337, 342 (5th Cir.
2020). The district court did not err in denying Lopez’s motion to suppress his
statement. See Davis v. United States, 512 U.S. 452, 459 (1994); Alvarado-
Palacio, 951 F.3d at 341-42.
      AFFIRMED.




                                       3